Quillian, Presiding Judge.
The defendant appeals his burglary conviction. Held:
1. Police officers answered a burglary alarm call, the defendant was spotted running from the scene of the burglary; the burglary scene revealed two chain saws left outside, footprints outside, and broken glass knocked inward from which entry had apparently been made. The *111defendant’s shoes introduced into evidence contained markings similar to those revealed by pictures taken of the footprints. These facts were sufficient to present a jury issue. Little v. State, 88 Ga. App. 581 (77 SE2d 75); Pryor v. State, 139 Ga. App. 814 (229 SE2d 670); Gregory v. State, 80 Ga. 269 (7 SE 222). They constitute more than mere presence and flight as described in Denham v. State, 144 Ga. App. 373 (241 SE2d 295).
Submitted January 16, 1979 —
Decided February 21, 1979.
Jack H. Affleck, Jr., for appellants.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.
2. The trial judge’s charge sufficiently and accurately dealt with the subjects of flight, presence at the scene and their effect.

Judgment affirmed.


Smith and Birdsong, JJ., concur.